              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:17-cv-00150-MR-DLH


GREGORY ARMENTO,              )
                              )
                   Plaintiff, )
                              )
            vs.               )            ORDER
                              )
ASHEVILLE BUNCOMBE            )
COMMUNITY CHRISTIAN           )
MINISTRY, INC.,               )
                              )
     Defendant.               )
___________________________ )

      THIS MATTER comes before the Court on the Defendant’s Motion to

Dismiss [Doc. 67].

      On March 27, 2019, the Court entered an Order dismissing the

Plaintiff’s federal law claims but denying the Defendant’s motions to dismiss

and for summary judgment with respect to the Plaintiff’s claims for minimum

wage and overtime violations under North Carolina law. [Doc. 66]. The

Defendant now seeks the dismissal without prejudice of the Plaintiff’s

remaining state law claims. [Doc. 67].

      Section 1367 of Title 28 of the United States Code provides, in

pertinent part, as follows:
             [I]n any civil action of which the district courts have
             original jurisdiction, the district courts shall
             have supplemental jurisdiction over all other claims
             that are so related to claims in the action within such
             original jurisdiction that they form part of the same
             case or controversy under Article III of the United
             States Constitution.

28 U.S.C. § 1367(a). The Plaintiff’s state law claims here were “so related”

to his federal wage and overtime claims that they formed part of the same

case or controversy.         Accordingly, the Court may properly exercise

supplemental jurisdiction over these state law claims.

      The Court “may decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has

original jurisdiction.”   28 U.S.C. § 1367(c)(3).    “[T]rial courts enjoy wide

latitude in determining whether or not to retain jurisdiction over state claims

when federal claims have been extinguished.” Shanaghan v. Cahill, 58 F.3d

106, 110 (4th Cir. 1995). “Among the factors that inform this discretionary

determination are convenience and fairness to the parties, the existence of

any underlying issues of federal policy, comity, and considerations of judicial

economy.” Id.

      The present case has been pending for more than two years. Trial is

currently scheduled in a little more than thirty days. Dismissal of the pro se


                                        2
Plaintiff’s remaining state law claims at this late stage of the proceedings

would not be either fair or convenient to the parties, nor would it be the most

efficient use of judicial resources.        Accordingly, in the exercise of its

discretion, the Court will continue to exercise supplemental jurisdiction over

the Plaintiff’s remaining state law claims.

      IT IS, THEREFORE, ORDERED the Defendant’s Motion to Dismiss

[Doc. 67] is DENIED.

      IT IS SO ORDERED.

                                   Signed: August 5, 2019




                                        3
